Citation Nr: 1549000	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge (AVLJ) in July 2013.  A transcript of the hearing is associated with the claims file.  

The issue was previously remanded by the Board in February 2015 for additional development.  The issues have since returned to the Board.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required prior to the adjudication of this claim for further evidentiary development.

Pursuant to the February 2012 remand, the Veteran was afforded a VA PTSD examination in April 2015.   The VA examiner opined the Veteran did not meet the DSM-IV criteria to support a PTSD diagnosis and diagnosed the Veteran with an "other unspecified personality disorder" and an "other unspecified depressive disorder."  The VA examiner noted the Veteran's depressive disorder was unrelated to his claimed military stressor and was best accounted for by the negative effects of his personality disorder.  In a June 2015 addendum opinion, the VA examiner further opined that the Veteran's personality disorder was a developmental condition which onset in early adolescence.  The Veteran's diagnosed unspecified depressive disorder was best accounted for as a result of negative experiences secondary to his personality disorder, abuse/neglect by his mother in childhood, and historically from substance abuse.  As also noted in the original report, the
Veteran's self-report was found to be non-credible.  

A personality disorder is not a service-connectable disability for VA purposes.  38 C.F.R. § 3.303(c).  However, a superimposed acquired psychiatric disorder resulting from that personality disorder or representing an aggravation of the disorder may be service connected.  In the June 2015 addendum, the examiner refers to "negative experiences" but does not clearly state whether he was referring to any events in service.  Remand is required for clarification.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the April 2015 VA examiner to provide an addendum opinion for the Veteran's claim of service connection for a psychiatric disorder.  If the April 2015 examiner is not available, the request may be referred to another, equally qualified psychiatrist or psychologist, who must independently review the claims folder in its entirety.  A new examination may be ordered at the discretion of the reviewer.

The examiner must opine as to whether any currently diagnosed acquired psychiatric disorder, to include the unspecified depressive disorder diagnosed in April 2015, is caused or aggravated by military service.  The examiner stated that such is a result of a personality disorder; whether the depressive disorder represents an aggravation of such or a condition secondary to such must be specifically addressed.

A full and complete rationale is required for all opinions expressed.

The examiner should specifically discuss the significance, if any, to the December 1973 service treatment record and the relationship to any current psychiatric disorder.

2.  Then, the claim for service connection for psychiatric condition(s) must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H.  DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




